Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 12, 2016

The Court of Appeals hereby passes the following order:

A16A0429. DAVIS v. THE STATE.

      Appellant, proceeding pro se, appeals from the denial of his extraordinary
motion to modify his sentence. The appeal was docketed on October 30, 2015, and
Appellant was required to file a brief and enumeration of errors no later than
November 19, 2015. See Court of Appeals Rule 23 (a) (an appellant’s brief and
enumeration of error shall be filed within 20 days after the appeal is docketed unless
extended by this Court and failure to do so may result in dismissal of the appeal). On
December 2, 2015, Appellant’s brief was returned because it was not signed and did
not contain certificate of service. As of February 10, 2016, Appellant still had not
submitted a brief and enumeration of errors, nor had he requested an extension. The
State has moved to dismiss Appellant’s appeal. We GRANT the State’s motion, and
Appellant’s appeal is hereby DISMISSED for failure to file a brief and enumeration
of errors in support of his appeal.



                                       Court of Appeals of the State of Georgia
                                                                            02/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.